          Case 2:20-cv-05589-PD Document 28 Filed 08/18/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WOLFDOG MEDICAL SUPPLIER, LLC,                    :
             Plaintiff,                           :
                                                  :
              v.                                  :      Civ. No. 20-5589
                                                  :
GREATER DOMINION SUPPLIES, et al.                 :
              Defendant.                          :

                                             ORDER
       On June 30, 2021, I entered default judgment against Defendants Robert Shine and

Nicholas Voulgaris, who had repeatedly failed to comply with my Orders or otherwise participate

in this action since filing their answer. (Default Judgment, Doc. No. 23.) I deferred entry of final

judgment, however, and ordered briefing regarding damages. (Id.) Plaintiff has now provided its

damages brief and extensive supporting evidence, along with a renewed request for entry of a

default and final judgment against Defendant Greater Dominion Supplies.            (Mot. for Final

Judgment, Doc. No. 26.) I had denied without prejudice an earlier default request as to GDS

because the request was improperly filed with the Clerk rather than the Court. (Doc. No. 19.) That

error has now been cured and default against GDS—which has never appeared or answered—is

appropriate. Defendants have once again not filed responsive briefing, thus again failing to comply

with my Order. Accordingly, I will treat Plaintiff’s request for default and final judgment as

uncontested. See United States District Court for the Eastern District of Pennsylvania Loc. R. Civ.

P. 7.1(c) (“Unless the Court directs otherwise, any party opposing the motion shall serve a brief in

opposition together with such answer or other response that may be appropriate, within fourteen

(14) days after service of the motion and supporting brief. In the absence of timely response, the

motion may be granted as uncontested except as provided under Fed. R. Civ. P. 56.” (emphasis

supplied)).
          Case 2:20-cv-05589-PD Document 28 Filed 08/18/21 Page 2 of 2




       Having reviewing Plaintiff’s Motion and supporting evidence, I find that Plaintiff’s

damages calculation is reasonable and its damages request appropriate. Accordingly, I will: enter

a default judgment against Defendant Greater Dominion Supplies; and enter final judgment against

Defendants Greater Dominion Supplies, Robert Shine, and Nicholas Voulgaris. An appropriate

Judgment follows.




                                                           AND IT IS SO ORDERED:

Dated: August 18, 2021                                     /s/ Paul S. Diamond
                                                           _________________________
                                                           Paul S. Diamond, J.




                                                   2
